
	
		I
		111th CONGRESS
		2d Session
		H. R. 5529
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Carter (for
			 himself, Mr. King of New York,
			 Ms. Granger,
			 Mrs. McMorris Rodgers,
			 Mr. McCaul,
			 Mr. Olson,
			 Mr. Critz,
			 Mr. Wilson of South Carolina,
			 Mr. Gohmert, and
			 Mr. Rogers of Kentucky) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  survivor benefit annuity plan payments from the individual alternative minimum
		  tax.
	
	
		1.Short titleThis Act may be cited as the
			 Children of Fallen Warriors AMT Relief
			 Act.
		2.Exemption for survivor
			 benefit annuity plan payments from the individual alternative minimum
			 tax
			(a)In
			 generalSection 59(j)(1) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new flush sentence:
				
					Solely for
				purposes of this subsection, any annuity paid under the Survivor Benefit Plan
				under subchapter II of chapter 73 of title 10, United States Code, shall be
				considered earned income of such
				child..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
